Case: 15-10317       Date Filed: 10/26/2017      Page: 1 of 7


                                                                      [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 15-10317
                              ________________________

                                Agency No. A073-926-683



NORMA N. SERRANO-MOLINA,

                                                                                   Petitioner,

                                           versus

U.S. ATTORNEY GENERAL,

                                                                                 Respondent.

                              ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________

                                    (October 26, 2017)

Before TJOFLAT and JULIE CARNES, Circuit Judges, and CONWAY, ∗ District
Judge.



       ∗
          Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
                Case: 15-10317        Date Filed: 10/26/2017       Page: 2 of 7


TJOFLAT, Circuit Judge:

       Norma Serrano-Molina petitions this Court to vacate a Final Administrative

Removal Order (“FARO”) issued by the Department of Homeland Security

(“DHS”). 1 She raises two arguments. First, she claims DHS erred in classifying

her 1999 assault conviction as an aggravated felony that qualified her for expedited

removal under 8 U.S.C. § 1228. Second, she claims that her Fifth Amendment due

process rights were violated when the FARO was issued one day after she received

notice of DHS’s intent to remove her from the United States.

       This Court lacks jurisdiction to address Serrano-Molina’s first argument

because she did not “exhaust[] all administrative remedies available to [her] as of

right.” 8 U.S.C. § 1252(d)(1). Serrano-Molina’s second argument fails because

she has not demonstrated that an error deprived her of liberty without due process

of law and that the error caused her substantial prejudice. We therefore dismiss her

petition as to her first claim and deny it as to her second.

                                                I.

       Serrano-Molina, a native and citizen of Guatemala, entered the United States

without inspection in 1989. In 1999, she pleaded nolo contendere to an assault



       1
          Serrano-Molina also petitions this Court to vacate the Immigration Court’s order in her
reasonable fear withholding-of-removal proceeding. But she presents no arguments relating to
that proceeding. Because all of Serrano-Molina’s arguments are directed toward the FARO, we
discuss it alone.
                                                2
              Case: 15-10317     Date Filed: 10/26/2017   Page: 3 of 7


charge in Los Angeles Superior Court in California. She received a one-year jail

sentence and three years of probation.

      On March 18, 2013, Serrano-Molina was arrested in Georgia for driving a

motor vehicle without a license. On March 19, she was served with a Notice of

Intent to Issue a FARO (“NOI”) after DHS determined that she qualified for

expedited removal under 8 U.S.C. § 1228 due to her status as an alien and her

California assault conviction. The NOI provided options for Serrano-Molina to

contest her removal or to admit her deportability. The NOI also indicated that she

“must respond to the above charges in writing” within ten days. She refused to

select either option, refused to sign the NOI to indicate receipt, and did not respond

to the charges in writing. The next day, March 20, Serrano-Molina was served

with the FARO.

      There is no indication that Serrano-Molina challenged the FARO at any

point prior to this petition, other than to express (at some unknown time) that she

feared she would be persecuted if she were returned to Guatemala. The

Immigration Court held reasonable fear withholding-of-removal proceedings, and

on December 30, 2014, an immigration judge found that Serrano-Molina had not

established a reasonable probability that she would be persecuted in Guatemala.

She was removed from the United States in 2015.




                                          3
                Case: 15-10317      Date Filed: 10/26/2017      Page: 4 of 7


                                              II.

       We review our subject matter jurisdiction de novo. Gonzalez-Oropeza v.

U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). We also review

constitutional and legal determinations de novo. Poveda v. U.S. Att’y Gen., 692
F.3d 1168, 1172 (11th Cir. 2012).

                                             III.

       This Court lacks subject matter jurisdiction to consider Serrano-Molina’s

first argument because she failed to “exhaust[] all administrative remedies

available to [her] as of right.” 8 U.S.C. § 1252(d)(1). Serrano-Molina was served

with the NOI on March 19, 2013. From that date, she had ten days to file a

response to “rebut[] the allegations,” “request[] the opportunity to review the

Government’s evidence,” or “request in writing an extension of time for response.”

8 C.F.R. § 238.1(c). She did not file a response.2

       The NOI also included an opportunity for Serrano-Molina to “Contest and/or

Request Withholding of Removal” by checking a box on the form she was

provided. Had she contested her removal, she would have been entitled to


       2
         Serrano-Molina argues that her administrative remedies were effectively exhausted once
she was served with the FARO the day after receiving the NOI. We do not answer the question
of how to treat a petitioner who was served with a FARO within the ten-day NOI response
window and actually responded to the NOI within ten days, because that is not what Serrano-
Molina did. Instead, she did not respond to the NOI whatsoever within the ten-day period or
make any attempt to contest her removability on either factual or legal grounds (other than her
reasonable fear proceeding) until this petition. She cannot then claim to have exhausted her
available remedies under § 1252(d)(1).
                                              4
               Case: 15-10317    Date Filed: 10/26/2017    Page: 5 of 7


proceedings that included “a reasonable opportunity to inspect the evidence and

rebut the charges” and “a record . . . maintained for judicial review.” 8 U.S.C.

§ 1228(b)(4). She did not contest her removal on the NOI form.

      Serrano-Molina’s failure to raise her first claim through any administrative

avenue is fatal. This Court has held that “we lack jurisdiction to consider claims

that have not been raised” before the Bureau of Immigration Appeals (“BIA”)

under § 1252(d)(1). Sundar v. Immigration & Naturalization Serv., 328 F.3d 1320,

1323 (11th Cir. 2003). Here, Serrano-Molina’s silence in the ten-day response

period and on the NOI form is as much of a failure to exhaust her available

remedies as is the failure to raise a claim before the BIA. In both cases, this Court

cannot entertain a claim presented in the first instance because § 1252(d)(1) has

stripped it of jurisdiction. Because we lack subject matter jurisdiction to entertain

this claim, we dismiss it.

                                         IV.

      Serrano-Molina’s claim that her Fifth Amendment due process rights were

violated fails. It is “well established” that petitioners in removal proceedings are

entitled to Fifth Amendment due process rights. Lapaix v. U.S. Att’y Gen., 605
F.3d 1138, 1143 (11th Cir. 2010). At its core, due process requires “notice and an

opportunity to be heard.” Fernandez-Bernal v. Att’y Gen. of U.S., 257 F.3d 1304,

1310 n.8 (11th Cir. 2001). For an alien to establish a due process violation, she

                                          5
                Case: 15-10317       Date Filed: 10/26/2017       Page: 6 of 7


must show that she was “deprived of liberty without due process of law and that

the purported errors caused her substantial prejudice.” Lapaix, 605 F.3d at 1143.

“Substantial prejudice” requires a showing that “the outcome of the proceeding

would have been different” in the absence of the alleged violations. Id. (emphasis

added).

       Serrano-Molina claims that her due process rights were violated when DHS

served her with the FARO one day after serving the NOI, rather than waiting to

issue the FARO until the ten-day NOI response period expired. Assuming

arguendo that this is correct,3 Serrano-Molina has not made a showing of

substantial prejudice. She has not shown that the outcome of her proceeding

“would have been different” had DHS simply waited nine more days to issue the

FARO. She did not claim, for example, that she planned to challenge the NOI but

believed the FARO precluded her response, nor has she persuasively argued that a

challenge to the NOI in March 2013 would have changed the outcome of her

proceeding. Since the burden of showing substantial prejudice falls on Serrano-

Molina, and she has not demonstrated that the outcome of her removal might have


       3
         It is far from certain that this would be the case, were we to reach the question.
Serrano-Molina did have the opportunity to be heard before an immigration judge in her
reasonable fear withholding-of-removal proceeding. The issuance of a FARO during the ten-day
NOI response period does not appear on first glance to constitute a per se due process violation.
See 8 C.F.R. § 238.1(d)(1) (allowing a FARO to be issued “if the alien concedes deportability”
without explicitly requiring such concession in the form of a written NOI response). Only
because it is abundantly clear that Serrano-Molina cannot make a showing of substantial
prejudice do we choose not to address the first part of this two-part due process framework.
                                                6
              Case: 15-10317    Date Filed: 10/26/2017   Page: 7 of 7


been different—let alone would have been different—she has failed to prove a due

process violation. Accordingly, we deny this claim.

                                        V.

      The petition before the Court fails to demonstrate any actionable basis for

relief. Serrano-Molina’s claim that DHS erred in classifying her 1999 assault

conviction as an aggravated felony is beyond our jurisdiction and is therefore

dismissed. Her Fifth Amendment due process claim fails because she has not

shown that an error deprived her of liberty without due process of law and that the

error caused her substantial prejudice. Accordingly, we deny Serrano-Molina’s

petition to vacate DHS’s FARO and the Immigration Court’s reasonable fear

withholding-of-removal order on that ground.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                         7